Citation Nr: 0324984	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  02-09 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD) with major depression, rated 30 
percent disabling from June 12, 2001, to November, 26, 2001, 
and 50 percent disabling as of November 27, 2001. 

2.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo



INTRODUCTION

The veteran served on active duty from January 1951 to 
September 1954.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
PTSD with major depression and assigned an initial 30 percent 
rating, effective June 12, 2001, the date of receipt of the 
veteran's claim.  He filed a notice of disagreement (NOD) in 
November 2001, requesting a higher initial rating.  In June 
2002, after considering the results of a recent VA 
psychiatric examination, the RO increased the rating from 30 
to 50 percent, but with a different effective date of 
November 27, 2001.  The RO sent the veteran a statement of 
the case (SOC) in June 2002.  The SOC not only addressed the 
claim for a higher initial rating for the PTSD with major 
depression, but also denied a TDIU.  The veteran perfected an 
appeal to the Board on both issues by submitting a timely 
substantive appeal (VA Form 9).

Numerous additional claims were adjudicated, and denied, by 
the RO in April 2002.  And although notified of that 
decision, the veteran did not appeal any claims other than 
those concerning the initial rating for his PTSD with major 
depression and the denial of a TDIU.  So these are the only 
claims currently before the Board.  See 38 C.F.R. § 20.200 
(2002).

Since, however, the veteran timely appealed the rating 
initially assigned for his PTSD with major depression, just 
after establishing his entitlement to service connection for 
this mental disorder, the Board must consider the holding in 
Fenderson v. West, 12 Vet. App. 119 (1999).  And the issue on 
appeal is as stated on the cover page of this decision.

The Board will grant the claim concerning the PTSD with major 
depression.  Unfortunately, though, the claim for a TDIU must 
be REMANDED to the RO for further development and 
consideration.


FINDINGS OF FACT

1.  The veteran was apprised of the type of evidence needed 
to support his claim for a higher initial rating for his PTSD 
with major depression.  He also was informed of whose 
responsibility-VA's or his, it was for obtaining this 
supporting evidence.  And all available evidence and 
information necessary for an equitable disposition of this 
claim has been obtained.

2.  Since filing his claim on June 12, 2001, as a result of 
his PTSD and major depression, the veteran has experienced 
nervousness, depression, irritability and hypervigilance, 
intrusive thoughts of his combat experiences, sleep 
disturbances, recurring nightmares, and an inability to 
establish and maintain effective relationships; these 
symptoms, in turn, have caused-at the very least, 
severe occupational and social impairment.


CONCLUSION OF LAW

The criteria have been met for an initial 70 percent rating 
for the veteran's PTSD with major depression, effective from 
June 12, 2001, the date of receipt of his claim.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 4.1-4.14, 4.130, Diagnostic Code 9411 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served in combat during the Korean Conflict and 
was awarded, among other decorations, the Purple Heart Medal 
for wounds received in September 1951.  

From 1996 to early 2000, the veteran was diagnosed with 
various psychiatric disorders, such as dysthymia, major 
depression, generalized anxiety disorder, and possible major 
affective disorder along the bipolar spectrum.  

A VA examination was conducted in April 2000.  The veteran 
stated that his tinnitus causes problems sleeping and this, 
in turn, causes him to be nervous.  He also reported that he 
first became depressed in service when stationed in Korea.  
He believed that the time to leave Korea would never come.  
He noted that he became depressed as a result of situational 
events, i.e., stopping drinking of alcohol or having throat 
cancer.  The Axis I diagnoses were adjustment disorder, 
mixed emotional features, chronic, secondary to both age-
related losses and medical condition; and history of alcohol 
dependence, in reported remission since 1994.  The Axis II 
diagnosis was deferred:  avoidant and dependent features.  
The Axis III diagnosis also was deferred:  history of 
laryngeal cancer and history of tinnitus.  The Axis IV 
stressors were age-related losses and stressors related to 
hearing disturbances.  The Axis V Global Assessment of 
Functioning (GAF) score was 59.  The examiner opined that the 
veteran's symptoms produced mild to moderate occupational 
impairment.  

On June 12, 2001, the veteran filed a claim for service 
connection for his mental impairment-inclusive of PTSD.

VA psychology outpatient treatment records dated in May and 
June 2001 indicate that PTSD was diagnosed and the veteran 
was given a GAF of 50.

Another VA examination was conducted in August 2001.  The 
veteran again reported problems with sleeping due to 
nightmares of his combat experiences in Korea.  He also 
reported constant anxiety, depression, and irritability.  
The examiner noted that, at first, the veteran's health care 
providers attributed more of his anxiety and depression to 
his concern with his age and medical problems.  Subsequently, 
these personnel attributed the majority of his psychiatric 
disorders to his PTSD stemming from his experiences in combat 
in Korea.  He was alert, oriented, and in good contact with 
reality.  There were no signs of a psychosis.  His memory and 
intellect also were intact, and his insight and judgment were 
without major impediments.  His speech was normal.  His mood, 
however, was significantly depressed.  The Axis I diagnoses 
were PTSD, chronic, moderately severe (pending verification 
of the stressors); major depressive disorder, chronic, 
moderately severe, secondary to PTSD, age-related issues, and 
medical problems; alcohol dependence, chronic severe, 
currently in long-term remission, partly related to PTSD.  
There was no Axis II diagnosis.  The Axis III diagnosis cited 
the veteran's medical history.  The Axis IV stressors were a 
combination of his PTSD and depression, associated with his 
age and medical condition.  The Axis V GAF score was 60.  The 
examiner stated the GAF was in relation to the veteran's PTSD 
and the portion of his major depressive disorder related to 
it, which caused moderate to moderately severe impairment in 
social and occupational functioning.  The VA examiner further 
indicated that, if the veteran's depression related to his 
age and medical problems was taken into account, his GAF 
score would be considerably lower.  

An October 2001 RO rating decision granted service connection 
for PTSD with major depression and assigned an initial 30 
percent rating, effective June 12, 2001, the date of receipt 
of the veteran's claim.  

Yet another VA examination was conducted in March 2002.  The 
veteran continued to attend a PTSD group and was taking 
psychotropic medication.  He reported current nightmares.  He 
also reported nervousness, depression, irritability and 
hypervigilance.  Examination noted that he was appropriately 
dressed, and his hygiene and grooming were good.  His thought 
processes and content were good, as well, and he denied 
suicidal and homicidal ideation.  He was correctly oriented 
to time, place and person.  There was no evidence of short- 
or long-term memory loss.  The Axis I diagnoses were:  PTSD, 
chronic, moderately severe; major depressive disorder, 
chronic, moderately severe, secondary to PTSD, age-related 
issues, and medical problems; alcohol dependence, chronic, 
currently in long term and full remission.  The Axis II 
diagnosis was deferred.  The Axis III diagnoses were:  
coronary artery disease, myocardial infarction (1992), 
pacemaker implantation, hearing loss, tinnitus, and history 
of laryngeal cancer.  The Axis IV diagnosis was exposure to 
combat trauma, social isolation, and ongoing chronic medical 
problems.  The Axis V GAF due solely to PTSD was 50.  The 
examiner also noted the veteran remained competent and 
unemployable.  



In general, disability evaluations are determined by applying 
a schedule of ratings (Rating Schedule)-which represent, as 
far as practically can be determined, the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2003).  Separate diagnostic codes identify 
the various disabilities and the criteria that must be met 
for specific ratings.  The regulations require that, 
in evaluating a given disability, the disability be viewed in 
relation to its whole recorded history.  38 C.F.R. § 4.2 
(2003).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.

As alluded to earlier, since the veteran takes issue with the 
initial rating assigned when service connection was granted 
for his psychiatric disability, the Board must evaluate the 
relevant evidence since the effective date of the award; it 
may assign separate ratings for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The criteria for determining the severity of mental disorders 
such as PTSD and major depression provide that:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name warrant 
a 100 percent rating.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships warrant a 70 percent rating.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships warrant a 50 percent rating.  

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) warrant a 
30 percent rating.  

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication 
warrant a 10 percent rating.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

In several statements submitted since filing his claim, the 
veteran contends that his PTSD and major depression are more 
severe than determined by the RO.



The veteran has most of the symptomatology required for a 70 
percent rating.  He manifests moderate to moderately severe 
occupational and social impairment, with deficiencies in most 
areas, and has symptoms of depression, difficulty in adapting 
to stressful circumstances, and an inability to establish and 
maintain effective relationships.  It is not required that he 
has each and every symptom listed for a higher rating to 
receive one.  Neither is the list of symptoms for the higher 
rating all inclusive; rather it is merely intended to provide 
examples of the type and degree of symptoms, or their 
effects, that would justify a higher rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002); see also Drosky v. Brown, 
10 Vet. App. 251, 255 (1997).  Overall, the veteran's 
symptoms indicate he has greater psychiatric impairment than 
is contemplated by even a 50 percent rating.  Moreover, he 
essentially has had this higher level of impairment (i.e., 70 
percent) since filing his claim on June 12, 2001.  So he is 
entitled to this higher rating retroactive to that date.

Although the GAF scores assigned to the veteran do not fit 
neatly into the rating criteria, they are probative evidence 
to be considered nonetheless.  See Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  A GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV).  
According to DSM-IV, a GAF score of 50 (actually, the range 
is from 41 to 50) is indicative of "serious" symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any "serious" impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  DSM-IV, cited in Richard, 9 Vet. App. at 
267.

Several of the VA examiners who evaluated the veteran's 
mental status consistently determined he had a GAF score of 
50.  See, e.g., the VA psychology outpatient treatment 
records dated in May and June 2001 and the report of the most 
recent VA psychological evaluation in March 2002.  And their 
conclusions were based on the severity of his PTSD and major 
depression, alone, as they relate to his service in the 
military (his combat experiences, in particular), not other 
factors or circumstances.  So with the benefit of the doubt, 
he is entitled to at least a 70 percent initial rating, 
effective from June 12, 2001, the date of receipt of his 
claim for mental impairment.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.  See also Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

70 percent is the most disabling the veteran's mental 
impairment has been since June 12, 2001.  So a "staged" 
rating is not warranted because he will receive compensation 
at this level for the entire period at issue.  See Fenderson, 
12 Vet. App. at 125-26.

There is no objective clinical indication the veteran has 
such symptoms as:  gross impairment in his thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
himself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.  So these requirements for a 100 percent rating are not 
shown.

One remaining possibility, however, for receiving a 100 
percent rating is if the veteran is unemployable, i.e., 
incapable of securing and maintaining substantially gainful 
employment.  This is a criterion under Code 9411 as well as 
under the Codes dealing with a claim for a TDIU (which is 
also on appeal).  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  
But only the severity of 
service-connected disabilities, as they hinder employability, 
may be considered.  The veteran's level of education and 
prior work experience are other factors.  But his age and 
conditions unrelated to his service in the military are not.

Note also that a veteran cannot simultaneously have a 100 
percent schedular rating and a TDIU.  See VAOPGCPREC 6-99, 64 
Fed. Reg. 52375 (1999) (where VA's General Counsel held that 
a claim for a TDIU for a particular service-connected 
disability, or disabilities, may not be considered when the 
veteran already has a 100-percent rating on a schedular 
basis.  See also 38 C.F.R. § 4.16(a) (a TDIU only may be 
assigned "where the schedular rating is less than 
total...."); Bowling v. Principi, 15 Vet. App. 1 (2001); 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The VA psychologist who most recently examined the veteran in 
March 2002 indicated at the conclusion of that evaluation 
that he remains competent and "unemployable."  And the 
representative cited this favorable opinion as grounds 
for increasing the veteran's rating to the maximum level of 
100 percent.  See a statement received in May 2002.  This, 
indeed, may be true.  But first, the VA psychologist who 
conducted that evaluation must confirm that he was referring 
to unemployability as a result of the service-connected 
disabilities-irrespective of other conditions that cannot be 
factored into this determination, which he also cited in the 
report of that evaluation, albeit elsewhere.  The Board, 
itself, simply cannot speculate concerning that examiner's 
intentions.

This additional development, obviously, will no doubt cause 
some further delay in completing resolving this appeal.  
However, rest assured the higher 70 percent initial rating 
granted in this decision will not be delayed.  And hopefully 
the TDIU claim will be resolved as quickly as possible.


ORDER

An initial 70 percent rating is granted for the veteran's 
PTSD with major depression, effective from June 12, 2001, the 
date of receipt of his claim, subject to the laws and 
regulations governing the payment of VA compensation.


REMAND

As mentioned above, the RO needs to clarify whether the VA 
psychologist who most recently examined the veteran in March 
2002-who determined that he is "unemployable," was 
referring exclusively to the service-connected disabilities 
as the reason for this.  This response, hopefully, can be 
obtained in a supplemental statement to avoid any unnecessary 
delay in deciding the claim for a TDIU.

The RO also needs the opportunity, however, to consider the 
claim for a TDIU in light of the higher 70 percent rating 
granted in this decision.  Having the RO initially consider 
this, in the first instance, will preclude the veteran from 
being prejudiced.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  Furthermore, if things work out in his favor, there 
will not be any need to return his case to the Board as his 
appeal will have been resolved in its entirety.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  If possible, have the VA psychologist 
who most recently examined the veteran in 
March 2002 submit an addendum to the 
report of that evaluation indicating 
whether it is at least as likely as not 
that the veteran is "unemployable" due 
solely to the severity of his various 
service-connected disabilities (i.e., his 
laryngeal cancer, PTSD with major 
depression, tinnitus with hyperacusis, 
hearing loss, otitis media, residuals of 
a missile wound, and nicotine 
dependency).  The VA psychologist who 
conducted that evaluation indicated the 
veteran is "unemployable" but did not 
comment on the specific reason for this.  
And this opinion is necessary to resolve 
this appeal.  So it is imperative that 
the VA psychologist have access to the 
veteran's claims file, including a copy 
of this remand, prior to submitting the 
addendum to the report of that 
evaluation.  If, for whatever reason, 
it simply is not possible to have that 
examiner submit an addendum statement, 
then have someone else similarly 
qualified review the report of that 
evaluation and the other evidence in the 
claims file and submit an addendum 
statement, instead.



2.  Ensure the opinion obtained in the 
addendum statement is responsive to the 
issue at hand, whether the veteran is 
unemployable as a result of his service-
connected disabilities.  If not, take 
corrective action.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  Then readjudicate the claim for a 
TDIU and, if necessary, for an initial 
rating higher than 70 percent for the 
PTSD with major depression.  If the 
claims are denied, send the veteran and 
his representative an appropriate 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  He has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



